Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 9/13/2022.  Applicant’s arguments have been considered.  Claims 1, 2, 4, 6-10, 12-15 are finally rejected.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubois (US 2015/0140444) in view of Zhamu (US 2010/0143798) and Gan (A facile synthesis of graphite/silicon/graphene spherical composite anode for lithium-ion batteries, Electrochimica Acta, 104 (2013) 117-123).
Dubois discloses an electrochemical cell, comprising:
a negative electrode,
a positive electrode comprising lithium; and
an ionically conductive electrolyte in which the negative and positive electrodes are immersed, the electrolyte comprising a solvent, 
a salt comprising an alkali metal, 
Regarding claim 2, the negative electrode further comprises graphite [0026].
Regarding claim 7, the salt is selected from the group consisting of LiPF6, LIBOB, LiBF4, LiAsFe, LiSbF6, LiClO4, LiO2, LiAlCl4, LiGaCl4, LiC (SO2CF3) 3, LiN (SO2CF3) 2, LiSCN, LiO3SCF3, LiC6FSO3, LiO2CCF3, LiSO6F, LiB(CeH5)4, LiCF3SO3, and mixtures thereof [0036].
Regarding claim 8, a molarity of the salt in the solvent solution ranges from about 0.1 to about 1.5 [0051].
Regarding claims 1, “a solvent solution comprising ethylene carbonate and diethyl carbonate in a volume ratio of 3:5, the claimed amounts of ethylene carbonate and diethyl carbonate are, based on 20-30 vol% of fluoroethylene, 20-30 vol% ethylene carbonate and 45-50 vol% diethyl carbonate, and regarding claim 4 the solvent has an EC:DEC to FEC volume ratio of 3:5:2, Dubois discloses the lithium ion battery contains a nonaqueous electrolyte composition having ethylene carbonate and the co-solvent, and the solvent mixture comprising ethylene carbonate at a concentration of about 10% to about 40% by weight, at least one co-solvent at a concentration of about 20% to about 80% by weight, and at least one phosphate additive at a concentration of about 0.2% to about 10% by weight [0028].  One example of the co-solvent is a diethyl carbonate [0032].  Ethylene carbonate and the co-solvent may be combined in various ratios to form the solvent mixture as used in the electrolyte composition, depending on the desired properties of the electrolyte composition [0029].  
Dubois discloses one co-solvent and ethylene carbonate ratio of 70:30 [0078], which is similar to Applicant’s claimed ratio of 3:5 of EC:DEC, which is equivalent to 37:63 of EC:DEC.
	Dubois clearly discloses that the mixed solvent of ethylene carbonate and diethyl carbonate is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the ratio of ethylene carbonate and diethyl carbonate depending on the desired properties of the electrolyte composition, such as conductivity, viscosity, flammability, etc. 

Regarding claim 1, 20% to 30% by volume fluorothylene carbonate, based on the total volume of the solvent solution, and regarding claim 4, the solvent has a EC:DEC:FEC volume ratio of 3:5:2, Dubois discloses a film-forming additive in the solvent mixture, which includes fluoroethylene carbonate [0053].  The fluorothylene carbonate is present in the amount of about 0.1 to 2 wt% of the total electrolyte composition [0059].  It is noted that an ordinary artisan would not necessarily be bound to the disclosed range, but would be likely to try any amount of fluorothylene carbonate, absent persuasive evidence that the claimed range is critical.  
Dubois clearly discloses that the amount of fluoroethylene carbonate is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.

Regarding claim 1, an electrolyte additive configured to stabilize a solid electrolyte interphase layer that forms on a surface of the negative electrode, and wherein the electrolyte additive effects a capacity retention of about 65% to about 70%, after 50 charge/discharge cycles at 0.5C, regarding claim 4, Dubois do not teach the additive comprises triethyl phosphate (TEP), regarding claim 6, the electrolyte additive comprises from about 1 wt% to about 10 wt% of the electrolyte, based on the total weight of the electrolyte, regarding claim 13, the additive comprises triethyl phosphate (TEP), Dubois discloses the electrolyte having at least one phosphate additive at a concentration of about 0.2 to about 10 wt% [0028].  One phosphate additive is triethyl phosphate [0033].  The addition of the phosphate additive and the use of a stabilized manganese cathode resulted in higher cycle numbers than without the phosphate additive [0088].  Cycles were measure to T80, which is defined as the number of cycles before the cell’s discharge capacity has been reduced to 80% of the initial discharge capacity [0087].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of triethyl phosphate for the benefit of having good cycle capacity.
Regarding claim 1, an electrolyte additive configured to stabilize a solid electrolyte interphase layer that forms on a surface of the negative electrode, and wherein the electrolyte additive effects a capacity retention of about 65% to about 70%, after 50 charge/discharge cycles at 0.5C, the instant Specification states regarding figure 2:
“As illustrated, the test cells comprising electrolyte formulation 4 have 5 weight percent TEP, retained the greatest percentage of its initial capacity, about 70%, after 50 charge discharge cycles”
It is noted that the additive effects of claim 1 would be obvious in light of Dubois’.

Regarding claim 1, Dubois does not disclose a negative electrode comprising a first component comprising graphene, graphene oxide, reduced graphene oxide, or a combination thereof, and a second component different than the first component.  Zhamu teaches a nanoparticle having nano graphene platelets with Si active material.  The composition provides high anode capacity and good cycling stability.  See Abstract.  
Regarding claim 10, the second component is selected from the group consisting of silicon, silicon oxide, tin, tin oxide, antimony, aluminum, silver, germanium, gallium, magnesium, zinc, lead, bismuth, carbon, titanium oxide, lithium titanium oxide, alloys thereof, intermetallics thereof, and mixtures thereof.  See Zhamu [0071].
Regarding claim 14, the negative electrode comprises from about 15 weight percent to about 85 weight percent of the first component, based on the total weight of the negative electrode; and the negative electrode comprises from about 15 weight percent to about 85 weight percent of the second component, based on the total weight of the negative electrode, Zhamu teaches 22% graphene plates, 45% Si nanowires [0095].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nanoparticle of Zhamu in the battery of Dubois, as taught by Zhamu, for the benefit of having a battery with good capacity and cycling stability.

Regarding claim 1, 13, Dubois modified by Zhamu discloses a silicon-graphene composite, but does not disclose regarding claim 1, the second component encapsulated by the first component and comprising a different material than the first component, regarding claim 13, the second component comprises silicon particles encapsulated by the first component.  Gan teaches a graphite/silicon-graphene oxide composite wherein the silicon and graphite are enwrapped by graphene sheets (pg 119).  The good resiliency of graphene absorbs the huge volume changes of silicon to maintain the structure stability during charge-discharge cycles (pg 121).  It would have been obvious to an ordinary skilled in the art at the time the invention was made to use the graphite/silicon-graphene oxide composite of Gan instead of Dubois and Zhamu’s composite for the benefit of having an expansion accommodating active material.
Regarding claim 9, the negative electrode has an average particle size that ranges from about 0.5 um to about 10 um, it appears that the particles of Gan are in the order of several microns.  Refer to fig 5d.
Regarding claim 12, the second component has an average particle size that ranges from about 30 nm to about 500 nm.  Gan teaches nano-Si with particle size ~ 30 nm (pg 118).  It is noted that the particle size of Gan is similar to the Applicants’ that an ordinary artisan would have found it obvious, absent criticality of the claimed range.



Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dubois (US 2015/0140444) in view of Zhamu (US 2010/0143798) and Gan (A facile synthesis of graphite/silicon/graphene spherical composite anode for lithium-ion batteries, Electrochimica Acta, 104 (2013) 117-123) as applied to claim 1, in view of Inagaki (US 6686090).
Regarding claim 15, the negative electrode comprises from about 0.01 weight percent to about 5 weight percent of a non-active carbon material, based on the total weight of the negative electrode, Inagaki teaches of forming a negative electrode with a graphite conductive agent in an amount from 0 to 25 wt% (Inagaki’s claim 11).
It would have been obvious to an ordinary skilled in the art at the time the invention was made to add a graphite conductive agent, as taught by Inagaki, depending on the desired conductivity of the negative electrode.  
	Inagaki clearly teaches that the conductive graphite is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed 9/13/2022 and 10/13/2021 are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724                                                                                                                                                                                             />